             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:20-cr-00123-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                  ORDER
                                )
JOSE JAVIER GUERRA,             )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Defendant’s Motion to Allow

Rule 11 Hearing to be Conducted by Videoconference [Doc. 17].

     On November 18, 2020, the Defendant was charged by way of a

Criminal Complaint with possession of firearms and ammunition by a person

previously convicted of a crime punishable by a term of imprisonment

exceeding one year, in violation of 18 U.S.C. § 922(g). [Doc. 1]. On

November 23, 2020, the Defendant’s initial appearance was held, at which

time the Magistrate Judge appointed counsel.

     On December 1, 2020, the Defendant was charged in a Bill of

Indictment with three counts of knowingly possessing firearms and

ammunition, knowing that he had previously been convicted of at least one

crime punishable by imprisonment for a term exceeding one year, all in


     Case 1:20-cr-00123-MR-WCM Document 18 Filed 04/19/21 Page 1 of 3
violation of 18 U.S.C. § 922(g). [Doc. 10]. On January 15, 2021, the

Defendant’s arraignment was held, at which time the Magistrate Judge

calendared the case to the March 1, 2021 trial term. On February 16, 2021,

the Court continued the case to its current setting during the May 3, 2021

trial term. [Doc. 14]. On April 15, 2021, the Government filed an executed

plea agreement and factual basis. [Docs. 15, 16].

      The Defendant now seeks to have the Rule 11 Hearing in this matter

conducted by videoconference. [Doc. 17]. As grounds, counsel states that

the Defendant’s removal from jail will increase the Defendant’s risk of

contracting COVID-19 due to multiple interactions with other individuals

during transport and holding. [Id. at 1-2]. Counsel also states that removing

the Defendant for an in-person Rule 11 Hearing would require that he spend

approximately fourteen (14) days in quarantine or solitary confinement upon

his return, as well as require his permanent removal from the dorm where he

has been living safely. [Id. at 2]. Counsel for the Defendant further represents

that the Defendant and the Government consent to the request for the Rule

11 Hearing to be conducted by videoconference. [Id.].

      In light of the public health considerations caused by the coronavirus

pandemic, as described in this Court’s Standings Orders, Case No. 3:20-mc-

00048-MR, the Court finds that the Defendant’s Rule 11 hearing “cannot be


                                       2

     Case 1:20-cr-00123-MR-WCM Document 18 Filed 04/19/21 Page 2 of 3
conducted in person without seriously jeopardizing public health and safety.”

Coronavirus Aid, Relief, and Economic Security Act (CARES Act) Pub. L.

No. 116-136, 134 Stat. 281 (Mar. 27, 2020). The Court further finds, under

the unique circumstances of this case, that the Defendant’s Rule 11 hearing

“cannot be further delayed without serious harm to the interests of justice.”

Id. For these reasons, the Court concludes that conducting the Rule 11

hearing in this matter by videoconference is appropriate.

     Accordingly, for the reasons stated herein, and pursuant to the CARES

Act and this Court’s Standing Orders, Case No. 3:20-mc-00048-MR, the

Court therefore concludes that the Defendant’s Rule 11 Hearing may take

place by way of videoconference.

     Accordingly, IT IS, THEREFORE, ORDERED that Defendant’s Motion

to Allow Rule 11 Hearing to be Conducted by Videoconference [Doc. 17] is

GRANTED, and the above-captioned Defendant’s Rule 11 Hearing is

ALLOWED to be conducted by videoconference.

     IT IS SO ORDERED.
                                 Signed: April 19, 2021




                                       3

     Case 1:20-cr-00123-MR-WCM Document 18 Filed 04/19/21 Page 3 of 3
